Filed 7/2/21 P. v. Heitz CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Amador)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C091739

           v.                                                                    (Super. Ct. No. 19CR28452)

 JACOB SEAN HEITZ,

                    Defendant and Appellant.




         A jury found defendant Jacob Sean Heitz guilty of battering his girlfriend and
assaulting her with a semiautomatic firearm, and the trial court sentenced him to six years
in prison. Defendant now contends the trial court (1) abused its discretion in denying his
motion for a new trial, and (2) erroneously admitted evidence that his girlfriend had



                                                             1
previously been a victim of domestic violence. Finding no merit in the first contention,
and concluding that the second contention is forfeited and that defendant has not
established prejudicial ineffective assistance, we will affirm the judgment.
                                     BACKGROUND
       Defendant dated Adrian for approximately six months. Several months into the
relationship, defendant frequently accused Adrian of cheating on him. He set up cameras
around the house and camera monitors in the garage, and began carrying a handgun in his
pocket.
       One evening, Adrian was in bed with her young daughter at defendant’s home,
playing a game on her phone. Defendant entered the room yelling and accused Adrian of
texting someone. He grabbed Adrian’s phone and ran to the garage. Adrian followed
him to get her phone back. They argued and defendant pushed Adrian into a table saw
that scratched her back. Adrian started crying and said she wanted to go home. She was
able to retrieve her phone and tried to exit the garage, but defendant kept shutting the
garage door.
       Defendant grabbed his handgun and started yelling. He pointed the gun at Adrian
and said, “if you don’t fucking tell me the truth right away, I will blow your brains out.”
Adrian believed he was going to the pull the trigger and that she would die. Adrian ran
out of the garage, grabbed her daughter, and drove away. She did not immediately report
the matter to the police because she was terrified defendant would find out and become
angrier.
       Approximately one month after the incident in the garage, Adrian went to the
police to report defendant’s behavior. She said defendant waved his gun around a lot but
did not disclose that defendant pointed a gun at her and threatened her because she was
too terrified. One week later, she returned to the police department to request a
protective order because defendant was harassing her, and she again did not disclose all



                                             2
of the details in the garage. At trial, she testified she did not disclose the full details at
first because she had been down that road before and it never turned out good.
       An officer later called Adrian to tell her the protective order had been issued. He
asked if defendant owned any firearms, and Adrian said yes and told him that defendant
had pointed a firearm at her. Adrian went to the police department and told them that
defendant had accused her of cheating on him, waved his gun around, pointed it at her,
and said that if she did not tell him the truth, he would blow her brains out. Adrian said
she was afraid to testify about the assault at trial because she felt like “if it goes the
opposite way he is going to come after me.”
       The jury found defendant guilty of assault with a semiautomatic firearm
(Pen. Code, § 245, subd. (b))1 and domestic battery (§ 243, subd. (e)(1)), and also found
true a firearm enhancement allegation related to the assault charge. However, the jury
could not reach a verdict on a criminal threats charge (§ 422, subd. (a)) and the trial court
declared a mistrial on that count.
       Defendant moved for a new trial, arguing there was insufficient evidence to
support the assault conviction because there was no evidence defendant’s firearm was
loaded. The trial court said it reviewed its notes and remembered the evidence of the
investigation and the testimony of the victim, and it denied the motion for new trial.
       The trial court sentenced defendant to an aggregate six years in prison, consisting
of the low term of three years for the assault, plus a consecutive three years for the
firearm enhancement, and a concurrent 190 days in jail for the domestic battery. The trial
court also issued a 10-year protective order.




1 Undesignated statutory references are to the Penal Code.


                                                3
                                       DISCUSSION
                                               I
       Defendant contends the trial court abused its discretion when it denied his motion
for new trial. He argues a conviction for assault with a firearm must be supported by
evidence that the gun was loaded, but no such evidence was presented here. The People
counter that the trial court properly found sufficient credible evidence to support the
assault with a firearm conviction, given that circumstantial evidence supported a finding
that the gun was loaded. We agree with the People.
       “On a motion for a new trial, a trial court must review the evidence independently,
considering the proper weight to be afforded to the evidence and then deciding whether
there is sufficient credible evidence to support the verdict. [Citation.] ‘A trial court’s
ruling on a motion for new trial is so completely within that court’s discretion that a
reviewing court will not disturb the ruling absent a manifest and unmistakable abuse of
that discretion. [Citation.]’ [Citation.]” (People v. Lewis (2001) 26 Cal.4th 334, 364.)
       “ ‘A long line of California decisions holds that an assault is not committed by a
person’s merely pointing an (unloaded) gun in a threatening matter at another person.’ ”
(People v. Penunuri (2018) 5 Cal.5th 126, 147, citing People v. Rodriguez (1999)
20 Cal.4th 1, 11, fn. 3 (Rodriguez).) However, a fact finder may determine the gun is
loaded based on circumstantial evidence, and an assault conviction will be upheld on
appeal if the inference is reasonable. (Rodriguez, at p. 12.) Specifically, “[a] defendant’s
own words and conduct in the course of an offense may support a rational fact finder’s
determination that he used a loaded weapon.” (Id. at p. 13; see also People v. Lochtefeld
(2000) 77 Cal.App.4th 533, 541 [a defendant’s verbal threats and displaying and aiming a
gun at others can fully support a finding by the factfinder that the gun was sufficiently
operable].)
       In considering defendant’s motion for new trial, the trial court independently
weighed all the evidence, resolved conflicts in light of the record, and satisfied itself that

                                               4
the verdict was supported by sufficient credible evidence. Adrian testified that defendant,
angry that she was cheating on him, pointed the gun at her from two feet away and
threatened to blow her brains out. This testimony was sufficient evidence to support a
finding that the gun was loaded, and thus support the verdict. (See, e.g., Rodriguez,
supra, 20 Cal.4th at p. 12; People v. Mearse (1949) 93 Cal.App.2d 834, 836-838; People
v. Montgomery (1911) 15 Cal.App. 315, 318.) To the extent defendant argues Adrian’s
testimony was dubious, he is challenging her credibility. But we do not reweigh evidence
or reassess a witness’s credibility on appeal. (People v. Lindberg (2008) 45 Cal.4th 1,
37.)
       The trial court did not abuse its discretion in denying the motion for new trial.
                                             II
       Defendant next contends the trial court erred when it permitted Adrian to testify
that she had “been down this road before” and it never turns out good. He argues her
testimony was vague as to whether defendant or someone else had previously committed
acts of domestic violence against her, and thus was more prejudicial than probative and
rendered the trial fundamentally unfair. Defendant contends that as a result, he is entitled
to reversal on both counts. Recognizing this objection may not have been adequately
preserved, defendant argues his counsel was constitutionally ineffective for failing to
object. We conclude defendant forfeited his claim on appeal and that his counsel’s
failure to object did not prejudice defendant.
       At trial, Adrian testified that she had “been down this road before and it never
turns out good.” Later, when asked why she did not initially disclose the firearm incident
to the police, Adrian said, “as I said I’ve been down the road and no one ever helped me,
so I just have to depend on myself and that’s the route that I was taking.” Defendant did
not object to either exchange. However, when the prosecution asked Adrian if she had
ever been in a situation similarly violent and threatening to defendant’s assault in the



                                             5
past, defendant objected on relevance and Evidence Code section 352 grounds, and the
trial court sustained the objection.
       Based on this record, defendant did not make a timely and specific objection that
Adrian’s testimony was unduly prejudicial. As a result, defendant’s claim that the trial
court abused its discretion under Evidence Code section 352 by admitting Adrian’s
testimony is forfeited on appeal. (People v. Harrison (2005) 35 Cal.4th 208, 230-231
[timely and specific objection on Evidence Code section 352 grounds required to
preserve issue for appeal]; see also, People v. Alexander (2010) 49 Cal.4th 846, 905
[defendant’s relevance objection to evidence at trial was insufficient to preserve claim for
appeal that evidence was unduly prejudicial].)
       Anticipating this possibility, defendant argues his counsel was ineffective for
failing to object. But because he has not established prejudice, the argument fails.
       To prevail on a claim of ineffective assistance of counsel, defendant must prove
(1) that trial counsel’s representation was deficient because it fell below an objective
standard of reasonableness under prevailing professional norms, and (2) that the
deficiency resulted in prejudice to defendant. (Strickland v. Washington (1984) 466 U.S.
668, 687 [80 L.Ed.2d 674].) Defendant must show that there is “ ‘a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.’ ” (People v. Maury (2003) 30 Cal.4th 342, 389.)
       Here, it is not reasonably probable that the jury would have reached a different
verdict had it not been able to consider Adrian’s statements. First, it is clear from
Adrian’s testimony that when she said she had been down that road before, she was
referring to her ex-husband, not defendant. The first time she made this statement, she
expressly said it referred to her ex-husband. The second time, she prefaced her statement
with “as I said before,” which alludes to her original statement about her ex-husband.
The two statements were brief and the prosecution did not elicit any further testimony on



                                              6
the topic. And the evidence against defendant was substantial. Defendant has not
established prejudicial ineffective assistance.
                                      DISPOSITION
       The judgment is affirmed.



                                                     /S/
                                                  MAURO, J.



We concur:



    /S/
HULL, Acting P. J.



    /S/
RENNER, J.




                                              7